DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's amendments and remarks, filed 02/02/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-3, 5, 9-12, 15-18 and 29 are under examination. 
Claims 6, 7, 13, 14, 19, 20-28 are withdrawn. 
Claims 4 and 8 are cancelled. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application is the National Stage filing under 35 USC 371 of PCT/EP2014068315 filed on 08/28/2014 and claims priority to earlier filed provisional applications 61/871228 filed 08/28/2013 and 61/960922 filed 09/30/2013. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the effective filing date for the instant application is 08/28/2013.
Objections
Claim 1 remains objected to because of the following informalities:  Claim 1 is grammatically incorrect because it is missing a comma or semi-colon. In particular, the claim should recite “reflecting obtained PVAF values…prior to segmentation; segmenting…”. Appropriate correction is again required, as applicant’s amendments have not addressed this issue. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 9-12, 15-18 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
1: Statutory Category?  Yes. The invention (claim 1 being representative) is directed to a method for the analysis of genetic material of a subject. Therefore, the claims fall into one of the four statutory categories.
2A – Prong 1: The claimed invention (claim 1 being representative) recites the following limitations that are considered an abstract idea as enumerated in the 2019 PEG:
obtaining genotype information…; categorizing by a computer system the continuous PVAF values in a first category corresponding to the first parent based on the genotype information of the first parent and second parent; reflecting obtained PVAF values against the middle axis prior to segmentation…; segmenting by the computer system said categorized PVAF values; 
Under the broadest reasonable interpretation (BRI), the above generically recited limitations amount to collecting, analyzing, and/or organizing information and there is nothing in the claims themselves that foreclose these steps from being performed by a scientist or engineer with a pen and paper. That is, with the exception of using a computer system, these steps are still mental equivalents because one can look at numerical and/or graphical representations of data and come to a conclusion using one’s mind. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
With regards to the steps for reflecting (values against a middle axis) and segmenting (categorized values), these additionally encompass mathematical concepts. For example, the act of reflecting values against an axis necessarily requires a mathematical operation of relating data (i.e. via linear transformation). Similarly, the segmenting step inherently requires establishing mathematical relationships between data when read in light of the specification [page 10], which explicitly teaches using algorithms for performing segmentation. See 2019 PEG Section I, 84 Fed. Reg. at 52. As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of conducting further analysis, the examiner considers the above limitations as a single abstract idea. [Step 2A, Prong 1: YES].
Step 2A - Prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  In this case, the claimed steps that are not part of the abstract idea are as follows: 
deriving genetic material from a sample…up to 50 cells or cell-free DNA;
analyzing the genetic material with a polymorphism typing platform to obtain continuous polymorphic variant allele frequency values (PVAF)…;
providing…segmented PVAF values to indicate a genetic anomaly in the genetic material of the subject and/or inheritance of the genetic material of the subject.
Under the BRI, the generically recited deriving and analyzing steps are merely directed to obtaining genetic material and data for use by the abstract idea. As such, these steps amount to insignificant extra-solution activity and are not indicative of integration into a practical application. See MPEP 2106.05(g). 
Under the BRI, the providing step merely outputs information for the subject represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). Additionally, this step amounts to nothing more than linking the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). With regards to the computer system, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform, using the computer components as a tool. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps discussed above (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the deriving or analyzing steps or the ‘polymorphism typing platform’ being used to obtain ‘continuous’ PVAF data. 
For example, Handyside et al. (J Med Genet, 2010;47:651-658) teaches that the use of genome wide single nucleotide polymorphism (SNP) arrays for genotype analysis was well established (abstract); karyomapping of samples at the single cell level [page 651, col. 2, para. 2, page 653, col. 1]; whole genome amplification and genotyping call rate values [page 653, col. 1], and genotyping using SNP arrays (i.e. polymorphism typing platforms) [page 653, col. 1]. Additionally, Robinowtiz teaches that methods for determining variant allele frequencies in samples and using these data values in subsequent analysis was well known in the art [0402-0407], and Legrand (PLOS Genetic, Jan. 2008, Vol. 4, Issue 1, e1, pp.0018-0028) teaches methods of haplotype mapping that includes analyzing genetic data to obtain allelic fractions [page 0022, col. 2; Figure 4]. Therefore, upon consideration of the cited references, there is nothing inventive or unconventional about the generically recited deriving step and analyzing step (when read in light of the specification, pages 8 and 23). Accordingly, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more.
As discussed above, the providing step merely outputs information and therefore amounts to nothing more than insignificant extra-solution activity. The examiner takes official notice that such methods were well known in the art. Therefore, this step remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
With regards to the claimed computer system, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 
Dependent claims 2, 3, 5, 9-12, 15-18 and 29 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, all of the dependent claims further limit the specificity of the abstract idea set forth above, by either adding additionally computational steps (e.g. reflecting values against a middle axis, normalizing values) or further limiting the nature of the data used by the abstract idea (e.g. using logR values, mosaicism, meiotic origin, indicating halpotype). As such, these claims are still part of the abstract idea by definition and therefore the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Furthermore, the recitation of a database also does not amount to significantly more for the same reason that the aforementioned processor does not under the Step 2B analysis, above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 02/02/2022, have been fully considered but are not persuasive for the following reasons.
Applicant again argues that the claims do not recite a mental process because they require steps to be performed by a computer system. In response, applicant’s support is to the effect that “the human mind is not equipped” to categorize continuous PVAF values based on genotype information, and then segment them to categorized PVAF values. However, it is noted that the claimed ‘categorizing’ and ‘segmenting’ are not limited to any particular operations and therefore broadly encompass comparing numbers. Moreover, applicant does not explain how, other than by the recitation to a computer system, the claimed ‘categorizing’ and ‘segmenting’ steps cannot be performed in the human mind and/or do not involve mathematical concepts. Accordingly, with the exception of using a computer system, the claimed steps are still mental equivalents for reasons discussed above. Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG.  See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”)’, Guidance at 52, n. 14.
In response to applicant’s arguments regarding SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019), these claims are directed to detecting suspicious activity by using network monitors and analyzing network packets were found to be an improvement in computer network technology and not directed to an abstract idea. Accordingly, the SRI claims are not on point with the instant claims are they are directed to different claims and different fact patterns. 
Applicant again argues that the claims include limitations that are indicative of integration of the JE into a practical application by (1) solving the technical problem of finding genetic anomalies from a sample comprising cf-DNA, and (2) improving the accuracy of HR-site detection. With regards to (1), this argument is not persuasive because the steps for categorizing and segmenting PVAF values are part of the judicial exception, as discussed above (in the Step 2A, prong 1 analysis). It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).
With regards to (2), MPEP 2106.04(d)(1) provides guidance on evaluating improvements in the functioning of a computer, or an improvement to any other technology or technical field in Step 2A prong 2. Applicant’s assertion that the specification provides evidence of improved accuracy [citing pages 5-6, Figure 15, and page 21]. However, while applicant’s particular algorithmic approach may be a particular way to improve genetic analysis, the claimed invention is, nevertheless, directed to methods for obtaining “better data”. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is providing information itself (i.e. PVAF values), without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016).  Additionally, the claimed invention also does not result in an “unconventional technological solution to a technical problem” because the claim relies upon routine and conventional steps in combination with the abstract idea. That is not the kind of “technological” improvement that suffices for patent eligibility. See also Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300, 1302 (Fed. Cir. 2016) (the claim “entail[ed] an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows [that] previously required massive databases)” that “improve[d] the performance of the system itself.”). The novelty of the abstract idea is not sufficient to establish a practical application.  
Applicant’s additionally argues that the cited references do not provide evidence that the deriving and analyzing steps are routine and conventional, and that the claimed method amounts to significantly more than the judicial exception.  In response, applicant appears to be improperly conflating the inquiries of §§ 102 and 103 with the inquiry of § 101. A claim may be novel and yet also not statutory, i.e. not patent eligible.  That being said, the Berkheimer Memo merely requires examiners to support their Step 2B analysis relating to claim non-abstract claim steps and/or elements being routine and conventional. In this case, the claims broadly encompass deriving “genetic material” from a sample and analyzing the genetic material using a polymorphism typing platform. As discussed in the Step 2B analysis, Handyside teaches obtaining genetic material from a sample and genotyping (i.e. analyzing) the material using SNP arrays (i.e. polymorphism typing platforms) [page 651, col. 2, para. 2, page 653, col. 1]. Additionally, Robinowtiz teaches that methods for determining variant allele frequencies in samples and using these data values in subsequent analysis was well known in the art [0402-0407], and Legrand teaches methods of haplotype mapping that includes obtaining allelic fractions (See entire). In addition, the specification also teaches conventional high throughput methods for deriving and analyzing genetic material [page 12 and 15]. Therefore, the examiner has clearly met the criteria set forth in the April 2018 memo and in view of the cited reference and support in applicant’s own specification. Applicant is also reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  
Therefore, upon consideration of the cited references and absent any evidence to the contrary, the examiner maintains that there is nothing inventive or unconventional about the generically recited deriving step and analyzing steps (when read in light of the specification, pages 8 and 23). Accordingly, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. For at least these reasons, the rejection is maintained. 
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 9-12, 15-18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.
Claim 1 recites “reflecting obtained PVAF values against the middle axis prior to segmentation segmenting by the computer system said categorized PVAF values.” In this case, the term “reflecting” is unclear with regards to the boundaries of the mathematical/computational step(s) intended by the term such that the artisan would know how to avoid infringement. The specification (on page 9) does not provide any limiting examples or definitions of this term that would serve to clarify the scope of the operations (be it mathematical or otherwise) that would achieve the intended function. Notably, while a mathematician would understand what is meant by reflecting a linear equation about an x-axis, there is no previous support for determining “the middle axis” (or any axis for that matter) and the instant claims do not set forth or establish any lines or linear equations or define any data points with respect to any particular type of axis, i.e. there is insufficient antecedent basis for “the middle axis”. If applicant intends for these terms to reflect cross-over points on a chromosome, for example, the claims should be amended accordingly.  Without defining the “reflecting” step, it is not possible to have a clear measure of what applicant’s regard as the invention, as different forms of reflecting may have different computational and design requirements which lead to different results. Accordingly, the claim is indefinite. Clarification is again requested via amendment. Applicant is reminded that the instant claims are process claims and not result claims. As discussed in Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), a claim fails to satisfy the statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, “fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention.” 
Response to Arguments
Applicant’s arguments, filed 02/02/2022, have been fully considered but are not persuasive for the following reasons.
With regards to applicant’s arguments that the “analyzing” step is not indefinite, the rejection is withdrawn after further consideration of applicant’s arguments and in view of the teachings of the specification. 
With regards to Applicant’s argument that the “reflecting” step is not indefinite in view of the specification [pages 23-24], this argument is not persuasive. In response, the examiner maintains that the specification (on page 9) does not provide any limiting examples or definitions of this term that would serve to clarify the scope of the operations (be it mathematical or otherwise) that would achieve the intended function. Notably, while a mathematician would understand what is meant by reflecting a linear equation about an x-axis, the instant claims do not set forth or establish any lines or linear equations or define any data points with respect to any particular type of axis, i.e. simply folding a piece of paper can effectively achieve the step of “reflecting” values against an axis.  If applicant intends for these terms to ambiguously reflect cross-over points on a chromosome, for example, the claims should be amended accordingly.  Without defining the “reflecting” step, it is not possible to have a clear measure of what applicant’s regard as the invention, as different forms of reflecting may have different computational and design requirements which lead to different results. Moreover, merely providing an exemplary graph/table with original and reflected PVAF value or that reflecting means “mirroring” or “flipping” [page 23-24] does not amount to a limiting definition that would serve to clarify the scope of what is being claimed. Accordingly, the examiner maintains that the claim is indefinite. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619